CONCURRING OPINION

I concur in the Opinion (Order) written by The Honorable Michael D. Miller, Circuit Court Judge, and dated June 22, 1989 but with great reservation.
Florida Statute 775.089(1)(a) provides for restitution “. . . caused directly or indirectly by the defendant’s offense . . .” [Emphasis added.] Since the statute is broadly written so as to include “indirect” losses it appears finance charges would be included in the broad language of the statute. However, I believe that trial judges must read reasonableness into the statute. Otherwise, outlandish results could result in a strict application of the statutory language contained in Florida Statute 775.089(1)(a). One such example was pointed out to counsel during oral argument in this cause.
For that reason in conducting the evidentiary hearing that results in the entry of a restitution order the lower court should determine the reasonableness of any indirect loss alleged by the victim. There should be some evidence that the victim’s indirect loss resulted from a commercial reasonable transaction.
DONE AND ORDERED at West Palm Beach, Palm Beach County, Florida this 5th day of July, 1989.